Citation Nr: 1415294	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1. Entitlement to a disability rating in excess of 10 percent for degenerative 
changes of the lumbar spine. 

2.  Entitlement to service connection for recurrent frontal sinusitis. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for migraines. 

5.  Entitlement to service connection for plantar fasciitis, also claimed as pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1980 to June 1984 and from February 1985 to November 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran was scheduled for VA examinations in September 2013 to assist in determining the current severity of the lumbar spine disability and the nature and etiology of the frontal sinusitis, cervical spine, migraines, and plantar fasciitis disorders.  In a December 2013 statement, the Veteran reported that he did not receive notice of the VA examinations as they were sent to his previous address.  The representative indicated that the Veteran is willing and able to appear for an examination.  See also representative's March 2014 informal hearing presentation in Virtual VA.  

A review of the evidence of record reveals that the Veteran's address has changed on several occasions.  The September 2013 VA examination notices were not sent to the Veteran's current address.  See August 2013 VERIS II Exam Request Report.  As such, the Board finds that a remand is warranted in order to reschedule the Veteran for the previously requested VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Reschedule the Veteran for a VA lumbar spine examination to assist in determining the severity of his service-connected lumbar spine disorder.  All indicated studies and tests should be accomplished and the findings then reported in detail.  

2.  Reschedule the Veteran for VA examinations to assist in determining the nature and etiology of the claimed frontal sinusitis, cervical spine, migraines, and plantar fasciitis disorders.  All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.
The examiner should advance the following opinions: 

(a)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified disorder was incurred in or is otherwise related to service.  

(b)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified disorder is caused or aggravated by a service-connected disability, to include degenerative changes of the lumbar spine.  

A complete rationale should be provided for all opinions rendered.

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

3.  When the development requested has been completed, the issues should be readjudicated on the basis of the additional evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


